DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridge remote from the base, wherein at least one ridge mechanically contacts the second side of the substrate” as recited in claim 7 must be shown or the feature canceled from the claims.  Moreover, Examiner does not see where the plurality of fins of the heatsink “contacts the second side of the PCB” as recited in claim 19.  Finally, in viewing Figure 5, it is unclear to Examiner why the aperture 107 is not illustrated in the top surface 502 of the heatsink, and it is unclear how a portion of the second surface of the substrate 103 can be exposed without this aperture being shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 10 and 14 are objected to because of the following informalities:
In claim 2, line 3, Applicant recites “across the portion of the heatsink”.  It is unclear what “portion” of the heatsink Applicant is referring to.  Did Applicant intend to recite “across the portion of the second side of the substrate”, as recited in claim 1?  Appropriate correction is required.  
In claim 10, in lines 2-3, Applicant recites that the light emitter includes “a light emitter heatsink”.  It is unclear what element Applicant is referencing.  Did Applicant intend to recite “a light emitter” instead of “a light emitter heatsink”?  Appropriate correction is required.
In claim 14, line 4, Applicant ends the claim with a comma rather than a period.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tralli et al (US 2012/0092870).  
Regarding claim 1, Tralli discloses a vehicle lighting assembly comprising: at least one light emitter 106; a substrate 104 having a first side 104a on which the light emitter is mounted and a thermally conductive second side that is remote from the first side; and a heatsink 101 adjacent the second side, the heatsink having an aperture 101a (or 201a in other embodiments) therein exposing a portion of the second side of the substrate (see at least Figures 1-5b and paragraphs [0035]-[0065]).
Regarding claim 2, the assembly in Tralli further comprises a blower 110 fluidly engaged with the heatsink to drive air through the heatsink, into the aperture 101a and across the portion (see at least Figures 1-2c and paragraphs [0035]-[0065]).
Regarding claim 3, the second side of the substrate 104 in Tralli comprises a thermally conductive material chosen from a layer of thermally conductive material, a metal film, a metal plate, copper, copper alloy, aluminum, and aluminum alloy (see at least paragraph [0040]).  
Regarding claim 4, the aperture 101a in Tralli is axially aligned with the light emitter 106 that is positioned on the first side of the substrate (see at least Figures 1 and 2b; the center of the aperture 101a is aligned with the center of the collective light emitters 106; alternatively the outer portion of the aperture aligns the actual bodies of the light emitters 106, thus is still axially aligned; finally para [0056] teaches that 100 light emitters 106 could be used).
Regarding claim 5, the heatsink in Tralli includes a plurality of fins 207 extending outwardly from the aperture and a plurality of channels (between respective fins 207) intermediate the plurality of fins (see at least Figures 2a-2c).
Regarding claim 6, the heatsink in Tralli includes a plurality of fins 207 extending outwardly from the aperture and a plurality of channels (between respective fins 207) intermediate the plurality of fins and the blower 110 forces air through the plurality of channels (see at least Figures 2a-2c).
Regarding claim 7, the heatsink 101 in Tralli includes a base (central frusto-conical portion) wherein the plurality of fins 207 extend from the base and define a ridge remote from the base, wherein at least one ridge mechanically contacts the second side of the substrate 104 (at least indirectly contacts) (see at least Figures 1-2b).  
Regarding claim 8, the light emitter 106 in Tralli is chosen from a light emitting diode, a high intensity discharge lamp, a type of electrical gas discharge lamp, and a laser emitter (see at least Figure 1 and paragraph [0036]).  
Regarding claim 9, the base in Tralli includes an opening (210 and/or 201a) therien and the blower 101 is mounted in the opening and spaced from the second side of the substrate 104 (see at least Figures 1-2b).
Regarding claim 10, the substrate in Tralli is a printed circuit board 104 (see para [0040]), and the light emitter includes a light emitter 106 on the first side 104a of the substrate and is connected to the second side through conductive components chose from traces on the substrate and a via extending through the substrate 104 from the first side to the second side (see at least Figures 1-2c and paragraphs [0039]-[0040]).  
Regarding claim 11, the second side of the substrate 104 in Tralli can have a higher thermal conductivity than the heatsink 101 (see at least para [0040]; for example, Tralli teaches substrate 104 can be copper and heatsink 101 can be steel, and copper has higher thermal conductivity than steel).  
Regarding claim 13, Tralli discloses a vehicle headlamp assembly comprising: a printed circuit board 104 (see para [0040]) having a first side 104a and a second side opposite the first side; at least one light emitting diode 106 mounted to the first side of the PCB and configured to emit light; and a heatsink 101 contacting the second side of the PCB 104 and configured to dissipate heat generated by the LED (see at least Figures 1-5b and paragraphs [0035]-[0065]).
Regarding claim 14, the heatsink 101 (or 201) in Tralli has a base (central frusto-conical portion) and a plurality of fins 207 extending from a surface of the base and defining venting passages (between respective fins 207) therebetween (see at least Figures 1-2c).
Regarding claim 15, the heatsink in Tralli has an aperture 101a exposing a portion of the second side of the substrate 104, and the vehicle headlamp assembly further comprises a fan 110 including an inlet (see Figure 2b and lower inlet of cavity 210) and an outlet (upper outlet of cavity 210), the fan 110 drawing air through the inlet and discharging air through the outlet, wherein an outlet of the fan is configured to direct the discharged air through the aperture towards the second side of the PCB and through the venting passages (see at least Figures 1-2b).  
Regarding claim 16, the plurality of fins 207 in Tralli are arcuate and arranged to originate from positions along the circumference of the aperture 101a and extends toward a periphery of the base (see at least Figures 1-2b).  
Regarding claim 19, at least one of the plurality of fins 207 in Tralli contacts (at least indirectly( the second side of the PCB 104 (see at least Figures 1-2b).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tralli et al (US 2012/0092870).  
Regarding claim 12, the assembly in Tralli further comprises a reflector 103 (or 203) mounted at the first side of the substrate and adapted to direct light from the light emitter, and Tralli generally teaches the use of lenses (see para [0008]), but does not specifically teach a lens configured to receive light from the reflector 103 and output light therefrom.  However the use of lenses is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lens in Tralli as suggested in para [0008] in order to cover and protect the light emitters 106 and provide a desired convergence/divergence of the emitted light beam pattern.
Regarding claims 17-18, the assembly in Tralli further comprises a metal positioned on a substantial portion of the second side of the PCB 104 (see para [0040]) and at least a portion of air directed through the aperture 101a flows to a portion of the metal of PCB 104 that is free of thermal interface material, but Tralli does not specifically teach a thermal interface material coated on a first portion of the metal between the portion and the fins.  However, the use of thermal interface material such as thermal pastes or grease is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a thermal interface material on a portion of the second side of the PCB 104 in Tralli in order to improve the heat dissipation between the PCB 104 and heat sink 101 for improved cooling, efficiency and longevity of the light emitters 106.  
Regarding claim 20, Tralli generally teaches the use of lenses (see para [0008]), but does not specifically teach a lens having a light receiving surface configured to receive a portion of light from the LED 106 and direct the first portion of light in a forward direction.  However the use of lenses is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lens in Tralli as suggested in para [0008] in order to cover and protect the light emitters 106 and provide a desired convergence/divergence of the emitted light beam pattern.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875